Title: [Diary entry: 12 July 1786]
From: Washington, George
To: 

Wednesday 12th. Mercury at 79 in the Morning— at Noon and  at Night. Wind pretty fresh from the So. West all day. About Noon a cloud arose in the west, from whence proceeded a shower of rain and severe lightning and loud thunder. Visited all my Plantations and the Mill to day. Finished the wheat harvest at the Ferry about Noon. Gave the People employed in it the remainder of the day for them selves, but ordered Boatswain & Joe (cradlers) and the hands from the home House to go into the Neck tomorrow and the other Cradler (Caesar) with 2 or 3 rakers to go to Dogue run (being most convenient) having before ordered Isaac, & Cooper Tom (cradlers)—the house people and 3 rakers from Muddy hole gang, to go into the Neck to

morrow morning, supposing the People belonging to the Plantation, with the aid above mentioned, would be able to compleat the Harvest at Dogue run in the course of tomorrow. On my return home found Mr. Man Page of Mansfield Mr. Frans. Corbin, and Doctr. Stuart here. And after Dinner Mr. Lawe. Washington & his son Lawe, came in. Doctr. Stuart returned in the evening. Perceived as I rode thro my drilled corn at Muddy hole to day, that the alternate rows of early corn was Tassling and shooting.